SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

278
CAF 13-01168
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF DOREAN G.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
SHAWNTAI M., ALSO KNOWN AS TRUTH G.,
RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


JENNIFER M. LORENZ, LANCASTER, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered June 6, 2013 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
terminated respondent’s parental rights with respect to the subject
child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent mother appeals from an order terminating her
parental rights to the subject child on the ground of mental illness.
We reject the mother’s contention that Family Court erred in
determining that petitioner established by clear and convincing
evidence that she is “presently and for the foreseeable future unable,
by reason of mental illness . . . , to provide proper and adequate
care for [her] child” (§ 384-b [4] [c]; see Matter of Joseph E.K.
[Lithia K.], 122 AD3d 1373, 1373). The testimony of petitioner’s
witnesses, including a court-appointed psychologist, “established that
the [mother] was so disturbed in [her] behavior, feeling, thinking and
judgment that, if [her child] were returned to [her] custody, [her
child] would be in danger of becoming a neglected child” (Matter of
Christopher B., Jr. [Christopher B., Sr.], 104 AD3d 1188, 1188; see §
384-b [6] [a]; Matter of Delia S., 122 AD3d 1449, 1449). We further
note that the mother’s testimony substantiates the psychologist’s
opinion that the mother’s condition would not improve in the
foreseeable future (see generally Matter of Bryant S., 188 AD2d 1078,
                            -2-                  278
                                           CAF 13-01168

1078-1079).




Entered:   March 20, 2015         Frances E. Cafarell
                                  Clerk of the Court